                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

In re:                                                     §
                                                           §
ORLY GENGER,                                               §          Case No. 19-10926-TMD
     (Debtor)                                              §           Chapter 7


    ORDER GRANTING EXTENSION OF TIME TO FILE (I) SCHEDULES OF ASSETS
        AND LIABILITIES, AND (II) STATEMENTS OF FINANCIAL AFFAIRS

           Upon consideration of the motion (the “Motion”)1 for entry of an order (this “Order”)

filed by the above-captioned Debtor pursuant to sections 105 of title 11 of the United States

Code (the “Bankruptcy Code”), Rules 1007 and 9006 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rule 1007 of the Local Bankruptcy Rules of the

United States Bankruptcy Court for the Western District of Texas (the “Local Rules”); and the

Court having found that it has jurisdiction to consider the Motion and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief requested

therein is a core proceeding pursuant to 28 U.S.C. § 157(b); and the Court having found that


1
         Capitalized terms not otherwise defined herein shall have the meaning given to them in the Motion.


035547-86267/4820-1155-1389.1                                                                                 Page 1
venue of this proceeding in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

the Court having found that the relief requested in the Motion is in the best interests of the

Debtor’s estate, her creditors, and other parties in interest; and notice of the Motion and the

opportunity for a hearing on the Motion was appropriate under the particular circumstances; and

the Court having reviewed the Motion and having considered the statements in support of the

relief requested; and the Court having determined that the legal and factual bases set forth in the

Motion establishes just cause for the relief granted herein; and upon all of the proceedings had

before the Court; and after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED:

         1.         The Motion is granted as set forth herein.

         2.        The Debtor is granted an extension of time provided for under Bankruptcy Rule

1007(c) to file the Schedules and Statements.

         3.        The Debtor’s Schedules and Statements shall be due 14 days from the entry of

this Order.

         4.        Entry of this Order shall be without prejudice to the Debtor’s right to seek further

extensions of time within which to file their Schedules and Statements or to seek other relief

from the Court regarding the filing of, or waiver of the requirement to file, the Schedules and

Statements.

         3.         The Court shall retain jurisdiction with respect to all matters arising from or

relating to the implementation, enforcement and/or interpretation of this Order.

                                                   ###




035547-86267/4820-1155-1389.1                                                                         Page 2
Prepared and submitted by:

Eric Taube (Bar No. 19679350)
WALLER LANSDEN DORTCH & DAVIS, LLP
100 Congress Avenue, Suite 1800
Austin, Texas 78701
(512) 685-6400
(512) 685-6417 (FAX)
Email: Eric.Taube@wallerlaw.com

Attorney for Chapter 7 Debtor, Orly Genger




035547-86267/4820-1155-1389.1                Page 3
